     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 1 of 14



 1      Aguilera Law Firm, P.C.
 2         314 South Sixth Avenue
           Tucson, Arizona 85701
 3       Telephone: (520) 884-1234
          Facsimile: (520) 884-9687
 4    e-mail: aguileralawfirm@gmail.com
 5   Attorneys for Defendant Ignacio Robles-Sotelo
     By: Benjamin W. Aguilera, Arizona Bar #020969
 6
                                UNITED STATES DISTRICT COURT
 7

 8                                  DISTRICT OF ARIZONA
 9   United States of America,                  )     Case No. 21-07149M
10                                              )
                   Plaintiff,                   )     MOTION TO DISMISS
11                                              )     ALL CHARGES
12            v.                                )
                                                )
13   Ignacio Robles-Sotelo,                     )
                                                )
14
                   Defendant.                   )
15                                              )

16      It is expected that excludable delay under Title 18, United States Code, Section
17
     3161(h)(1)(D), could occur as a result of this motion or an order based thereon.
18
        COMES NOW, Defendant Ignacio Robles-Sotelo, by and through counsel
19

20   undersigned and hereby requests this Honorable Court dismiss the complaint (case) for
21
     failure to indict in a timely manner and for failure to comply with the Bail Reform Act
22
     provisions. This motion is more fully supported by the following Memorandum of
23

24   Points and Authorities set forth herein.

25

26

27
        ///
28
     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 2 of 14



 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2
        PROCEDURAL HISTORY:
 3
        On April 19, 2021, Ignacio Robles-Sotelo was arrested on charges that he re-entered
 4

 5   the United States without permission after having been deported, in violation of 8 U.S.C.
 6   §1326. He made his initial appearance on April 20, 2021. On April 27, 2021, a consent
 7
     to detention was submitted on behalf of Mr. Robles-Sotelo and an Order of Detention
 8

 9   was entered thereafter. On May 17, 2021 a Motion to Reopen Detention Hearing was

10   filed and a hearing was held pursuant thereto on May 20, 2021. An Order Setting
11
     Conditions of Release was issued by Magistrate Judge Rateau on that same date. Instead
12
     of being released, however, Mr. Robles-Sotelo was transferred to ICE custody where he
13

14   remains detained as of the date of this writing.

15      LAW & APPLICATION:
16
        The Government violated the Speedy Trial Act when it failed to indict Mr.
17      Robles-Sotelo in a timely manner. Dismissal is the remedy.
18
         The Sixth Amendment guarantees all criminal defendants “the right to a speedy and
19
     public trial.” U.S. Const. amend. VI. Despite this guarantee, however, the Sixth
20

21   Amendment does not prescribe any specified length of time within which a criminal trial

22   must commence. See id. To give effect to this Sixth Amendment right, Congress enacted
23
     the Speedy Trial Act, which sets specified time limits after arraignment or indictment
24
     within which criminal trials must commence. Pub. L. No. 93-619, 88 Stat. 2076 (1975);
25

26   see Furlow v. United States, 644 F.2d 764, 768–69 (9th Cir. 1981) (per curiam)
27

28                                                2
     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 3 of 14



 1   (describing the Speedy Trial Act as the Sixth Amendment’s “implementation”). The
 2
     Speedy Trial Act, 18 U.S.C. § 3161 et seq., is designed “to protect a defendant’s
 3
     constitutional right to a speedy ... trial, and to serve the public interest in bringing prompt
 4

 5   criminal proceedings.” United States v. Saltzman, 984 F.2d 1087, 1090 (10th Cir. 1993).
 6          18 U.S.C. § 3161(b) provides that “Any information or indictment charging an
 7
     individual with the commission of an offense shall be filed within thirty days from the
 8

 9   date on which such individual was arrested or served with a summons in connection with

10   such charges.” Recognizing the need for flexibility depending on the circumstances of
11
     each case, however, the Speedy Trial Act “includes a long and detailed list of periods of
12
     delay that are excluded in computing the time within which trial must start.” Zedner v.
13

14   United States, 547 U.S. 489, 497 (2006); see 18 U.S.C. § 3161(h). A court may exclude

15   periods of delay resulting from competency examinations, interlocutory appeals, pretrial
16
     motions, the unavailability of essential witnesses, and delays to which the defendant
17
     agrees. 18 U.S.C. § 3161(h). None of these excludable delays are applicable in this
18

19   circumstance. Not even the ends of justice provision, allowing for the exclusion of time
20   where a district court finds “that the ends of justice served by taking such action
21
     outweigh the best interest of the public and the defendant in a speedy trial,” Id. §
22

23   3161(h)(7)(A), can save this fundamental error of criminal procedure.

24          The fact is that there is no provision that rescues this case from inevitable
25
     dismissal. The Speedy Trial Act was violated here. No indictment has been issued. This
26

27

28                                                 3
     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 4 of 14



 1   is a fundamental error that requires dismissal as relief. Mr. Robles-Sotelo was not
 2
     indicted as provided for, very clearly, in the Federal Rules of Criminal Procedure.
 3
            The Executive Branch can comply with both the Bail Reform Act and the
 4
            provisions of the INA governing removal of an alien while a criminal case
 5          is pending. The Government violated the Bail Reform Act when it failed
            to comply with Judge Rateau’s release order subsequent to the Detention
 6          Hearing.
 7
        In United States v. Santos-Flores, 794 F.3d 1088, 1091 (9th Cir. 2015), the Ninth
 8

 9
     Circuit made clear what has been clear in many other Circuits and/or Districts throughout

10   the country, that is, the possibility of a criminal defendant’s removal from the United
11
     States is not, in and of itself, a basis to detain the defendant under the Bail Reform Act.
12
     The Ninth Circuit first recognized Congress’ choice not to exclude removable aliens
13

14   from consideration for release in criminal proceedings. Santos-Flores, 794 F.3d at 1090.

15   Rather, 18 U.S.C. § 3142(d) provides that when a court determines that a defendant is
16
     not a citizen of the United States or lawfully admitted for permanent residence and that
17
     the defendant may flee or pose a danger, the court shall order temporary detention for not
18

19   more than ten days and direct the government “to notify ‘the appropriate official of the
20   Immigration and Naturalization Service.’ 18 U.S.C. § 3142(d). A determination that the
21
     alien may flee or pose a danger – voluntarily acts – is required to impose even this
22

23   temporary detention.” Santos-Flores, 794 F.3d at 1091. If immigration authorities do not

24   take custody of the defendant during this ten day period, Congress directs the court to
25
     treat the defendant in accordance with other provisions in the Bail Reform Act,
26

27

28                                                4
     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 5 of 14



 1   “notwithstanding the applicability of other provisions of law governing release pending
 2
     trial or deportation or exclusion provisions.” Id. (quoting 18 U.S.C. § 3142(d)).
 3
        The Santos-Flores court reasoned that “[r]einstatement of a prior order of removal is
 4

 5   neither automatic nor obligatory.” 794 F.3d at 1091. Immigration officials may decide to
 6   forego reinstatement for a variety of reasons, including the exercise of prosecutorial
 7
     discretion. Id. Indeed, the “government may also exercise its judgment that the public
 8

 9   interest in criminally prosecuting an alien outweighs the interest in swiftly removing

10   him.” Id. However, if the government makes the choice to deliver the alien to the U.S.
11
     Attorney’s Office for prosecution instead of removing him immediately, “the
12
     government may not use its discretionary power of removal to trump a defendant’s right
13

14   to an individualized bail determination under the Bail Reform Act.” Id.

15      As the court in Santos-Flores discussed, various district courts have thoroughly
16
     explained that the “risk of nonappearance” referred to in 18 U.S.C. § 3142 must involve
17
     an element of volition. Id. In doing so, these district courts harmonized the disagreement
18

19   that has materialized in the utilization of the Bail Reform Act and Immigration and
20   Nationality Act by two separate departments within the Executive Branch: the U.S.
21
     Department of Justice and the U.S. Department of Homeland Security. That strain is the
22

23   Executive Branch’s desire to both remove alien defendants from the United States under

24   the INA, and then prevent that removal by having the defendant detained pending trial
25
     under the Bail Reform Act because the defendant presents a “risk of flight.”
26

27

28                                                5
     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 6 of 14



 1      In United States v. Trujillo-Alvarez, 900 F. Supp.2d 1167, 1178-79 (D. Or. 2012), a
 2
     case cited and relied upon in Santos-Flores, the district court illustrated with no
 3
     uncertainty that when there is a criminal prosecution pending, the Bail Reform Act takes
 4

 5   precedence over the Immigration and Nationality Act. The court came to this conclusion
 6   for two correlated rationales. First, the court explained that under the INA when an alien
 7
     is subject to a removal order, “the Executive Branch ‘shall remove the alien from the
 8

 9   United States within a period of 90 days.’” (“the removal period”) Trujillo-Alvarez, 900

10   F. Supp. 2d at 1174 (citing 8 U.S.C. § 1231(a)(1)(A)). That removal period only begins
11
     to run on the latest of the following: (1) the date the order of removal becomes
12
     administratively final; (2) if the removal order is judicially reviewed and if a court orders
13

14   a stay of removal, the date of the court’s final order, or (3) if the alien is detained or

15   confined (except under an immigration process), the date the alien is released from
16
     detention or confinement. Id. (citing 8 U.S.C. § 1231(a)(1)(B)). The court reasoned that,
17
     under subsection three, the 90-day removal period had not yet commenced because “a
18

19   person who has been released subject to conditions of pretrial supervision is still
20   ‘confined’ because they are subject to restraints not shared by the public generally that
21
     significantly confine and restrict their freedom.” Id. at 1175. Thus, the court concluded
22

23   that “there is no legal requirement, or even any practical necessity, that ICE detain [the

24   defendant] in order to remove and deport him before the pending criminal proceedings
25
     can be concluded.” Id. This is precisely the circumstance facing Mr. Robles-Sotelo. He
26

27

28                                                  6
     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 7 of 14



 1   has been released subject to conditions of pretrial supervision, he is still “confined”
 2
     because he is subject to restraints resulting in confinement and restrictions on freedom.
 3
        Second, the court found that two regulations issued under the authority of the INA
 4

 5   revealed the Executive Branch’s steadfastness that criminal prosecutions should take
 6   priority over removal and deportation. Id. at 1178-79. The first regulation provides that
 7
     “[n]o alien shall depart, or attempt to depart, from the United States if his departure
 8

 9   would be prejudicial to the interests of the United States under the provisions of §

10   215.3.” Id. at 1178 (quoting 8 C.F.R. § 215.2(a)). The second regulation says that the
11
     departure of any alien shall be “deemed prejudicial to the interests of the United States”
12
     if, among other reasons, the alien is a party to “any criminal case.” Id. at 1179 (quoting 8
13

14   C.F.R. § 215.3(g)). The court concluded that these INA regulations demonstrate that

15   when a criminal case is pending against a defendant alien, the criminal proceeding takes
16
     precedence over the alien’s removal, and these regulations are “fully consistent with the
17
     statutory provisions of the INA.” Id.
18

19      The court further reasoned, like the Ninth Circuit in Santos-Flores, that in the Bail
20   Reform Act itself “Congress explained how to reconcile the release and detention
21
     provisions of that statute with the administrative deportation provisions of the INA.” Id.
22

23   If a court determines that a criminal defendant has no legal status to be in the United

24   States and may flee, the court may temporarily detain the defendant for up to ten days to
25
     allow immigration authorities to take custody of the defendant and commence removal
26
     proceedings. Id. (citing 18 U.S.C. § 3142). If the immigration authorities decline to take
27

28                                                7
     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 8 of 14



 1   custody of the defendant, then the court treats the alien defendant like any other
 2
     defendant under the Bail Reform Act, without regard to the applicability of other
 3
     provisions of law governing release pending trial or deportation or exclusion
 4

 5   proceedings. Id. Thus, if Congress wanted to bar aliens with immigration detainers from
 6   eligibility for release under the Bail Reform Act, it could have readily done so, but it did
 7
     not. Id.
 8

 9      Moreover, the Ninth Circuit revealed that the Executive Branch had a choice to

10   make, and it essentially had two choices: remove the defendant from the United States or
11
     face dismissal of the criminal charges:
12
            If the Executive Branch chooses not to release the Defendant and instead
13          decides to abandon criminal prosecution of the pending charge and proceed
14          directly with Defendant’s removal and deportation, the law allows the
            Executive Branch to do that. If, however, the Defendant is not released
15          pending trial as directed by the Magistrate Judge pursuant to the BRA, the
16          pending criminal prosecution of the Defendant may not go forward. To hold
            otherwise would deprive the Defendant of his statutory right to pretrial release
17          under the Bail Reform Act and possibly even deprive the Defendant of his
            Fifth Amendment and Sixth Amendment rights to due process and effective
18
            assistance of counsel, respectively.
19
        Id. at 1170. The court concluded that there is not a third option because “[w]hat
20

21   neither ICE nor any other part of the Executive Branch may do . . . is hold someone

22   in detention for the purpose of securing his appearance at a criminal trial without
23
     satisfying the requirements of the BRA.” Id. at 1179. (Emphasis added.)
24
        Before the Ninth Circuit decided Santos-Flores, numerous other district courts had
25

26   likewise concluded that the probability that a criminal defendant will be removed from
27
     the United States while the criminal case is pending is not a sufficient reason for
28
                                                   8
     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 9 of 14



 1   detention under the Bail Reform Act. These district courts generally reason, like the
 2
     court did in Trujillo-Alvarez, that: (1) the 90-day removal period under the INA has not
 3
     started because a defendant is still “confined” while subject to pretrial release conditions,
 4

 5   and (2) the regulations issued under the INA, which show that the criminal proceeding
 6   takes precedence over removal proceedings, allow the Executive Branch to obtain a
 7
     departure-control order or otherwise stay the removal order while the criminal case is
 8

 9   pending. Indeed, in Castro-Inzunza (an unpublished decision relied upon in Trujillo-
                1




10   Alvarez) the Ninth Circuit likewise concluded that the 90-day removal period under the
11
     INA had not started because a defendant was still “confined” while subject to pretrial
12
     release conditions, and that the government had failed to show that “it lacks the ability to
13

14   stay or defer the defendant’s removal through a stay or departure control order if it

15

16
            1

17            See United States v. Stepanyan, 2015 WL 4498572 (N.D. Cal. 2015) (“The
18   government has not shown that it lacks the ability to stay or defer defendant’s removal
     through a stay or departer control order,” and the court “sees no reason under § 215.3(g)
19   why it could not.”); United States v. Valdez-Lara, 2015 WL 1456530 (N.D. Ohio 2015) (The
20   regulations issued under the INA “have outlined a priority for prosecution over removal. A
     conclusion that is consistent with the interpretation that removal periods do not begin until
21   release from detention or confinement has been completed.”); United States v. Blas, 2013
     WL 5317228 (S.D. Ala. 2013) (Court agrees with Trujillo-Alvarez that 90-day removal
22
     period has not started since a person on pretrial release is still “confined” for purpose of that
23   removal provision of the INA, and the regulations issued under the INA, which demonstrate
     a determination that a criminal case takes precedence over removal and deportation, are
24   consistent with this statutory provision); United States v. Sanchez-Martinez, 2013 WL
25   3662871 (D. Col. 2013) (The INA “seems to permit the Secretary [of the Department of
     Homeland Security] some discretion in determining when deportation will occur following
26   reinstatement of the removal order” and the prosecution has not indicated whether it has
27   attempted to obtain a departure-control order pursuant to the regulations issued under the
     INA).
28
                                                    9
     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 10 of 14



 1    believes that his removal before trial would be contrary to the public interest.” 2012 WL
 2
      6622075 * 1.
 3
         At least one district court has found that the focus on the regulations issued under the
 4

 5    INA “is ‘not [on] deportation or removal cases,’ but rather on ‘aliens seeking to depart
 6    the United States voluntarily.’” United States v. Marinez-Patino, 2011 WL 902466, * 6
 7
      (N.D. Ill. 2011) (“[W]hile Section 215.3(j) authorizes a departure-control order for aliens
 8

 9    ‘where doubt exists whether such alien[s] [are] departing voluntarily from the United

10    States’ it specifically excludes ‘alien[s] who [are] departing . . . subject to an order
11
      issued in . . .deportation proceedings.’” (quoting 8 C.F.R. § 2l5.3(j)). Nevertheless, this
12
      court found that these regulations represent a “determination that, when a party to a
13

14    pending criminal case exits the country without the prosecuting authority’s consent, his

15    absence is prejudicial to the interests of the United States.” Marinez-Patino, 2011 WL
16
      902466 at *7. As such, the court rejected the proposition that if a defendant were
17
      released on bond under the Bail Reform Act, immigration authorities “would act in a
18

19    way that can only be described as irrational” given that the defendant’s prosecution is the
20    result of the coordination between two Executive Branch agencies. Id.
21
         The issue at hand in the instant matter, as in all of the cases discussed above, “is not
22

23    that [the] defendant will absent himself from the jurisdiction, but that two Article II

24    [Executive Branch] agencies will not coordinate their respective efforts.” Trujillo-
25
      Alvarez, 900 F. Supp. 2d at 1180 (quoting Barrera-Omana, 638 F. Supp. 2d. 1108, 1111-
26
      12 (D. Minn. 2009)). The Executive Branch, through the U.S. Attorney’s Office, wants
27

28
                                                    10
     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 11 of 14



 1    to prosecute the defendant, and the same Executive Branch, through the Department of
 2
      Homeland Security, wants to deport him. It is not this court’s role “to resolve Executive
 3
      Branch turf battles. The Constitution empowers this Court to apply the will of Congress
 4

 5    upon a criminal defendant on a personal and individualized basis. The Court ought not
 6    run interference for the prosecuting arm of the government.” Id.
 7
         Simply stated, the government should not be able to have it both ways – initiate
 8

 9    removal proceedings and then claim that the outcome of those proceedings makes the

10    defendant a voluntary flight risk under the Bail Reform Act, simply because the
11
      government wants the decision on his immigration status to precede the decision of his
12
      guilt on the criminal charges. Here, the Executive Branch has made the choice to obtain
13

14    an Order of Removal against the defendant, and that is their right. However, “[w]hat

15    neither ICE nor any other part of the Executive Branch may do . . . is hold someone in
16
      detention for the purpose of securing his appearance at a criminal trial without satisfying
17
      the requirements of the BRA.” Trujillo-Alvarez, 900 F. Supp. 2d at 1179. This Court
18

19    cannot and will not “run interference for the prosecuting arm of the government” based
20    on the choice the Executive Branch makes in this case. Trujillo-Alvarez, 900 F. Supp. 2d
21
      at 1180 (quoting Barrera-Omana, 638 F. Supp. 2d. 1108, 1111-12 (D. Minn. 2009)).
22

23       In the case at hand, notwithstanding the Magistrate Judge’s Order that the defendant

24    be released from custody pending his trial, the Executive Branch chose to detain the
25
      defendant in immigration custody and attempt to proceed with the defendant’s removal
26
      proceeding, with the likely goal of obtaining an Order of Removal. Mr. Robles-Sotelo
27

28
                                                  11
     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 12 of 14



 1    has not requested removal, rather, he wishes to remain in the United States during the
 2
      pendency of his case. It is the Government that seeks removal at this point, not the
 3
      defendant. The fact that the defendant may not have sufficiently contested his removal
 4

 5    from the United States is irrelevant to the analysis of whether the defendant should now
 6    be detained pending trial under the Bail Reform Act. The government knows very well
 7
      that even if the defendant had more vigorously fought his removal, he would have
 8

 9    remained in immigration custody even though he was ordered released pending trial

10    under the Bail Reform Act. It was, and continues to be, the government’s obligation, not
11
      the defendant’s (who had no right to counsel), to let the immigration court know that the
12
      defendant was ordered released from custody pending trial on the criminal charges.
13

14    Rather than doing so, the government chose to ignore the release order, detain the

15    defendant, and proceed with the removal proceedings.
16
         As a result of this choice, the Executive Branch can certainly remove the defendant
17
      immediately and perhaps end the criminal prosecution. However, the Executive Branch
18

19    still has several options to prevent the defendant’s removal from the United States while
20    the criminal case is pending. First, as the Ninth Circuit noted in Castro-Inzunza, as well
21
      as the district court in Trujillo-Alvarez, the Executive Branch need not execute the order
22

23    of removal within 90 days because he would still be “confined” by virtue of being

24    subject to pretrial release conditions. Second, as also discussed in those cases and in the
25
      many other district court cases discussed earlier, the government could stay or delay the
26
      execution of a removal order until the criminal case is resolved. Third, the government
27

28                                                 12
     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 13 of 14



 1    could parole the defendant into the United States while the criminal charges are pending.
 2
      Thus, the defendant need not be immediately removed from the United States even if an
 3
      Order of Removal had been obtained. While the U.S. Attorney’s Office may not have
 4

 5    significant control over administrative removal proceedings, just as the Department of
 6    Homeland Security may not have much control over criminal prosecutions, the two
 7
      Executive Branch agencies are nevertheless regularly called upon to coordinate their
 8

 9    efforts on a criminal prosecution of a removable alien. This obligation to do so is set

10    forth in the Bail Reform Act, which, as stated above, takes precedence over the INA.
11
      Examples of this Executive Branch regular coordination are bountiful and include, but
12
      are not limited to: DHS notifying the U.S. Attorney’s Office of a removable alien in their
13

14    custody who meets criminal prosecution guidelines and U.S. Attorneys include language

15    in their plea agreements that require a defendant to stipulate to their removal under the
16
      INA. This coordination is routine and not unusual.
17
         CONCLUSION:
18

19       The complaint in this case should be dismissed for failure to comply with the Speedy
20    Trial Act. It has been nearly 60 days since the defendant’s arrest. He has not been
21
      indicted and no Information has been issued. Also, no excludable delay has been sought
22

23    nor ordered.

24           Moreover, For the reasons discussed above, there is no reason that through
25
      coordinated efforts, the Executive Branch cannot comply with both the Bail Reform Act
26
      and the provisions of the INA governing removal of an alien while a criminal case is
27

28                                                13
     Case 4:21-mj-07149-N/A-JR Document 17 Filed 06/15/21 Page 14 of 14



 1    pending. It is respectfully requested the defendant be released from custody pursuant to
 2
      the conditions imposed by Magistrate Judge Rateau on May 20, 2021.
 3
                                       RESPECTFULLY SUBMITTED this 15th day of June, 2021.
 4

 5                                                        /S/ Benjamin W. Aguilera
                                                          Benjamin W. Aguilera
 6                                                        Attorney for Ignacio Robles-Sotelo
 7

 8

 9    Certificate of Service

10    I hereby certify that on June 15, 2021, I electronically transmitted the attached document
      to the Clerks’ Office using the CM/ECF System for filing and transmittal of a Notice of
11
      Electronic Filing to the following CM/ECF registrants:
12

13    heather.moilanen-miller@usdoj.gov
14
      By               BA
15
      6203 - Robles-Sotelo - mot to dismiss

16

17

18

19

20

21

22

23

24

25

26

27

28                                                          14
